PER CURIAM.
We are asked to review the decision of the circuit court sitting in its appellate capacity. Our review is limited to determining whether the circuit court afforded the parties procedural due process and observed the essential requirements of law. Haines City Community Dev. v. Heggs, 658 So.2d 523 (Fla.1995). In this case, the circuit court reversed a final judgment of the county court without reviewing the judgment being appealed or the evidence supporting it. Instead the circuit court ruled on legal issues which were not matters addressed in the final judgment, presented as points on appeal or addressed by either party. Because the circuit court reversed the county court’s order by applying an incorrect standard of review, the circuit court’s appellate order departed from the essential requirements of law, necessitating the granting of this petition. City of West Palm Beach Zoning Bd. of Appeals v. Education Dev. Ctr., 504 So.2d 1385 (Fla. 4th DCA 1987).
We therefore grant the petition and remand the case to the circuit court to permit it to review the county court’s order.
WARNER and PARIENTE, JJ., concur.
STONE, J., concurs in part and dissents in part with opinion.